Title: From John Adams to American Academy of Arts and Sciences, 23 August 1797
From: Adams, John
To: American Academy of Arts and Sciences



sir
23 August 1797

The american academy of arts & sciences, founded when their country was struggling for freedom and independance, which your exertions have so greatly tended to establish, beg ask leave to offer you their congratulations on your election to the office of first magistrate in a nation where the rights of men are respected and truly supported.
They are authorized in led to paying this tribute to your virtue, because you have long for several years presided over their institution with honor to yourself and advantage to them.
Their pursut pursuits are literary. They wish to add to the knowledge and instruction which their country already possesses, and to use their correspondence with foreigners, engaged in the same pursuits, so as to answer this valuable purpose.
They cannot, however, be indifferent to the peace and happiness of the land in which they live, nor to the preservation of those invaluable constitutions of government which distinguish them it from all other nations. They know that these constitutions will not answer the important purposes for which they were formed, unless they are well administered. With pleasure they find their president, whom they have so long known and so highly esteemed, called by the free suffrages of his fellow citizens to the arduous task of guiding the counsels, preserving the honor and supporting the prosperity of the United States In succession to the Man whose distinguished Integrity & disinterested Patriotism his Fellow Citizens have so universally attested—Their aid in accomplishing these desireable purposes cannot be greatly effective; but you may be assured that their influence will always be exerted to promote the measures of a government founded on the basis of true liberty and administered with wisdom and firmness. They feel high satisfaction when they find these virtues marked on the measures which you have hitherto adopted; and they ardently pray that the infinite source of light, of knowledge and of power may always direct you, and crown with success your efforts to promote to the happiness of mankind and the welfare of your country.
